                            IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF DELAWARE


In re:                                    )                                    Chapter 11
                                          )
RTI HOLDING COMPANY, LLC,1                )                                    Case No. 20-12456 (JTD)
                                          )
                        Debtors.          )                                    (Jointly Administered)
                                          )
__________________________________________)
                                          )
RUBY TUESDAY, INC.,                       )                                    Adv. Case No. 20-51048-JTD
                                          )
                        Plaintiff.        )
                                          )
      vs.                                 )
                                          )
434 KING STREET, LLC,                     )
                                          )
                        Defendant.        )
__________________________________________)

         NOTICE OF HEARING ON DEBTOR’S MOTION FOR PARTIAL SUMMARY
                 JUDGMENT REGARDING FIRST CLAIM FOR RELIEF
               ASSERTED IN COMPLAINT FOR DECLARATORY RELIEF

         PLEASE TAKE NOTICE that, on December 21, 2020, Plaintiff, Ruby Tuesday, Inc. (the

“Debtor”), one of the debtors and debtors in possession in the above-captioned chapter 11 cases,


1 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows: RTI
Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438); RT of
Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT
Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of
Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC
(2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant Holdings,
LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha Holdings, LLC (8647); RT One
Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando Franchise, LP (5105); RT Restaurant
Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC
(6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359);
RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of
Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum,
Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East Broadway Ave.,
Maryville, TN 37804.




DOCS_LA:334731.1 76136/002
has filed its Motion for Partial Summary Judgment Regarding First Cause of Action Asserted in

Complaint for Declaratory Relief (the “Motion”).

        PLEASE FURTHER TAKE NOTICE that, in accordance with the Court’s Scheduling

Order Re: Abatement Litigation [Main Case Dkt. No. 689], a true and correct copy of which is

attached hereto (the “Scheduling Order”), the Court has established the following dates and

deadlines related to the Motion:

             a. Objections to the Motion must be filed not later than January 15, 2021.

             b. Replies to any objections to the Motion must be filed by January 22, 2021.

        PLEASE TAKE FURTHER NOTICE that, in accordance with the Scheduling Order, the

hearing on the Motion will be held on January 28, 2021, at 11:00 a.m. (Eastern Time).

Dated: December 21, 2020                     PACHULSKI STANG ZIEHL & JONES LLP


                                              /s/ James E. O’Neill
                                             Richard M. Pachulski (CA Bar No. 90073)
                                             Alan J. Kornfeld (CA Bar No. 130063)
                                             Malhar S. Pagay (CA Bar No. 189289)
                                             James E. O’Neill (Bar No. 4042)
                                             919 North Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, Delaware 19899-8705 (Courier 19801)
                                             Telephone: 302-652-4100
                                             Facsimile: 302-652-4400
                                             email: rpachulski@pszjlaw.com
                                                     akornfeld@pszjlaw.com
                                                     mpagay@pszjlaw.com
                                                     joneill@pszjlaw.com

                                             Counsel to the Debtors and Debtors in Possession




                                                2
DOCS_LA:334731.1 76136/002
                 Case 20-12456-JTD             Doc 689       Filed 12/09/20        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                            Chapter 11
                                          1
RTI HOLDING COMPANY, LLC,
                                                            Case No. 20-12456 (JTD)
                                  Debtors.
                                                            (Jointly Administered)

                                                             Ref. Docket No. 145

                   SCHEDULING ORDER RE: ABATEMENT LITIGATION

                 To promote the efficient and expeditious disposition of adversary proceedings, the

following schedule shall apply to adversary proceedings (each, a “Proceeding” and, collectively,

“Abatement Litigation”) commenced by one or more of the debtors in the above-captioned,

jointly administered chapter 11 cases (collectively, the “Debtors”) seeking relief similar to that

requested in the Debtors’ Motion for Entry of an Order Pursuant to Sections 105(a) and 503(b)

of the Bankruptcy Code Abating Rents Under Unexpired Leases of Nonresidential Real Property

for Restaurants Affected By Government Regulations [Docket No. 145] (the “Abatement


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


DOCS_LA:334248.5 76136/002
                 Case 20-12456-JTD            Doc 689      Filed 12/09/20     Page 2 of 4




Motion”).

                 IT IS HEREBY ORDERED that:

                1.           In general, Abatement Litigation will be bifurcated into two stages: the

first (the “Determination Phase”) will address the application of certain legal doctrines to the

Debtors’ rent obligations; the second will determine the extent of abatement, if any, that should

be provided with respect to specific leases (the “Quantifying Phase”).

                2.           On or before December 14, 2020, the Debtors shall file complaints

(“Complaints”) to commence the “first round” of Proceedings against certain landlord

defendants seeking the abatement of rent obligations of one or more of the Debtors, as generally

described in the Abatement Motion.

                3.           On or before December 21, 2020, in order to initiate the Determination

Phase, each plaintiff Debtor shall file a motion for summary judgment (“MSJ”) in each

Proceeding in order to present threshold legal issues for ruling by the Court.

                4.           Defendants must file objections to MSJs and responses to the Complaints

not later than January 15, 2021.

                5.           The Debtor plaintiffs must file (a) replies to objections to MSJs and (b)

objections to defendants’ responses to the Complaints, if necessary, not later than January 22,

2021.

                6.           The Court shall conduct hearings regarding MSJs and any motions to

dismiss filed in response to the Complaints on January 28, 2021, at 11:00 a.m. (Eastern Time).




                                                       2
DOCS_LA:334248.5 76136/002
                 Case 20-12456-JTD            Doc 689      Filed 12/09/20    Page 3 of 4




                7.           The Court will conduct a status conference in each Proceeding (the “Initial

Status Conference”) on January 28, 2021, at 11:00 a.m. (Eastern Time) to discuss with the

parties, among other issues, (a) the parameters of a Scheduling Order for discovery and pretrial

matters to be addressed in the Quantifying Phase of round one of the Abatement Litigation,

including the provision of initial disclosures under Rule 26(a)(1) of the Federal Rules of Civil

Procedure (made applicable in the Proceedings pursuant to Rule 7026 of the Federal Rules of

Bankruptcy Procedure) (the “FRCP”) and the scheduling of the discovery planning conference

described in FRCP 26(f); and (b) scheduling deadlines for the filing of Complaints and MSJs,

and setting the date and time for the Initial Status Conferences, for round two of Abatement

Litigation.

                8.           All formal discovery between the parties, including, but not limited to the

service of initial disclosures under FRCP 26(a)(1), shall be tolled until after the conclusion of the

Status Conference. No provision of this Scheduling Order shall be construed to limit or preclude

a defendant in any Proceeding from asserting the need for discovery pursuant to FRCP 56(d).

                 9.          The Debtor plaintiff(s) in each Proceeding shall immediately notify the

Court upon the settlement, dismissal or other resolution of any Proceeding subject to this

Scheduling Order.

                 10.         Deadlines contained in this Scheduling Order may be extended by written

agreement of the parties or upon written motion or stipulation for cause shown.




                                                       3
DOCS_LA:334248.5 76136/002
                 Case 20-12456-JTD            Doc 689     Filed 12/09/20     Page 4 of 4




                 11.         The Debtors shall serve this Scheduling Order (a) within five (5) business

days after entry of this Order, on all parties who filed a response to the Abatement Motion; and

(b) together with any Complaint against each defendant in a Proceeding.

                 12.         No ruling issued, or order or judgment entered, in a Proceeding, shall have

any preclusive effect (whether arising under collateral estoppel, res judicata, “law of the case” or

other doctrine) or be binding on parties in any other Proceeding.

                 13.         Neither this Order nor the pendency of a Proceeding shall preclude or limit

a defendant’s or the Debtors’ exercise of rights in the Debtors’ chapter 11 cases with respect to

lease(s) between a defendant and one or more of the Debtors. For the avoidance of doubt, a

defendant’s or Debtor’s exercise of any such rights with respect to such defendant shall be

subject to any rulings of, orders or judgment entered by the Court in the Proceeding in which

such defendant is a party.

                 14.         To the extent that a party who is not a defendant in a Proceeding (a

“Prospective Intervenor”) files a motion to intervene in such Proceeding pursuant to FRCP 24

(the “Rule 24 Motion”), within two (2) business days after the filing of the Rule 24 Motion, the

plaintiff shall advise the Prospective Intervenor and the Court of plaintiff’s intent to oppose or

lack of objection to, the Rule 24 Motion.

                 15.         Upon entry of this Order, the Debtors shall withdraw the Abatement

Motion.




                                                               JOHN T. DORSEY
         Dated: December 9th, 2020                             UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware

                                                      4
DOCS_LA:334248.5 76136/002
